          Case 4:20-cv-05309-PJH Document 45 Filed 09/02/20 Page 1 of 4



 1   Kelly M. Dermody (SBN 171716)
     Yaman Salahi (SBN 288752)
 2   Jallé Dafa (SBN 290637)
     LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
 3   275 Battery Street, 29th Floor
     San Francisco, CA 94111-3339
 4   Telephone: 415.956.1000
     Facsimile: 415.956.1008
 5   kdermody@lchb.com
     ysalahi@lchb.com
 6   jdafa@lchb.com
 7   Eva Paterson (SBN 67081)
     Mona Tawatao (SBN 128779)
 8   Christina Alvernaz (SBN 329768)
     EQUAL JUSTICE SOCIETY
 9   1939 Harrison St., Suite 818
     Oakland, CA 94612
10   Telephone: 415-288-8703
     Facsimile: 510-338-3030
11   epaterson@equaljusticesociety.org
     mtawatao@equaljusticesociety.org
12   calvernaz@equaljusticesociety.org
13   [Additional counsel listed on signature page]
14   Attorneys for Plaintiffs and the Proposed Class
15                                   UNITED STATES DISTRICT COURT

16                             NORTHERN DISTRICT OF CALIFORNIA

17                                        OAKLAND DIVISION

18

19   COLIN SCHOLL and LISA STRAWN, on                  Case No. 4:20-cv-5309-PJH
     behalf of themselves and all others
20   similarly situated,                               PLAINTIFFS’ NOTICE OF
                                                       DEFENDANTS’ FAILURE TO OPPOSE
21                     Plaintiffs,                     MOTION FOR CLASS CERTIFICATION
22   v.

23   STEVEN MNUCHIN, in his official
     capacity as the Secretary of the U.S.
24   Department of Treasury; CHARLES
     RETTIG, in his official capacity as U.S.
25   Commissioner of Internal Revenue; U.S.
     DEPARTMENT OF THE TREASURY;
26   the U.S. INTERNAL REVENUE
     SERVICE; and, the UNITED STATES OF
27   AMERICA.

28                     Defendants.
                                                               PLAINTIFFS’ NOTICE OF DEFENDANTS’ FAILURE
                                                               TO OPPOSE MOTION FOR CLASS CERTIFICATION
     2037561.2                                                                    CASE NO. 4:20-CV-5309-PJH
        Case 4:20-cv-05309-PJH Document 45 Filed 09/02/20 Page 2 of 4



 1               Plaintiffs hereby respectfully inform the Court that yesterday, on September 1, 2020,
 2   Defendants filed their Opposition to Plaintiffs’ Motion for Preliminary Injunction and Class
 3   Certification, but did not argue against class certification. Dkt. 44. Instead, Defendants included
 4   a footnote stating: “The United States does not address Plaintiffs’ motion for class certification,
 5   but requests that, should Plaintiffs’ motion for preliminary injunction not be summarily denied,
 6   the parties be allowed further briefing on this and other issues before a class is certified and/or a
 7   nationwide injunction imposed.” Dkt. 44 at 2, n.1.
 8               Defendants’ statement ignores the Local Rules and the briefing schedule on class
 9   certification that has already been ordered by the Court. Defendants themselves filed a motion on
10   August 17, 2020 asking the Court for “a two-week extension of time for the United States to
11   respond to Plaintiffs’ motion for preliminary injunction and class certification.” Dkt. 28 at 1
12   (emphasis added). Plaintiffs stipulated to that extension on the understanding that Defendants
13   would address the motion in its entirety. Id. The Court then adopted that briefing schedule,
14   contemplating that it applied to the deadline to respond to “the motion for preliminary injunction
15   and class certification.” Dkt. 29 at 1 (emphasis added).
16               Plaintiffs advise the Court of this issue now, rather than in their forthcoming reply brief, to
17   avoid further delay of these issues which by their nature are time sensitive. Though Defendants
18   seem to think that the class certification issue can be deferred, that is not the case. Plaintiffs’
19   request for class certification is necessary for class-wide preliminary relief, but it is not dependent
20   on the Court agreeing to grant a preliminary injunction. The Court should decide now whether a
21   class should be certified regardless of whether or not preliminary relief is granted. An
22   expeditious resolution of class certification is also important because a nearly identical class
23   action has been filed in another district seeking certification of a similar class, resulting in
24   confusion about which attorneys will represent the proposed class. See Dkt. 43 (denying request
25   to transfer this case).
26               Accordingly, Plaintiffs respectfully submit that, in light of Defendants’ failure to oppose
27   class certification, it would be appropriate for the Court to enter the proposed class certification
28   Order attached here as Exhibit A. Alternatively, Plaintiffs request that the Court order
                                                                      PLAINTIFFS’ NOTICE OF DEFENDANTS’ FAILURE
     2037561.2
                                                         -1-          TO OPPOSE MOTION FOR CLASS CERTIFICATION
                                                                                         CASE NO. 4:20-CV-5309-PJH
        Case 4:20-cv-05309-PJH Document 45 Filed 09/02/20 Page 3 of 4



 1   Defendants to file any opposition to class certification issues no later than 12pm Pacific on
 2   Friday, September 4, 2020 in a brief not to exceed 6 pages (the pages remaining after accounting
 3   for the 19-pages in their September 1 brief), so that Plaintiffs can address Defendants’ argument
 4   in their Reply brief, due Tuesday, September 8.
 5
     Dated: September 2, 2020               Respectfully submitted,
 6

 7
                                            By: /s/ Kelly M. Dermody
 8                                                 Kelly M. Dermody
 9                                              Kelly M. Dermody (SBN 171716)
                                                Yaman Salahi (SBN 288752)
10                                              Jallé Dafa (SBN 290637)
                                                LIEFF CABRASER HEIMANN
11                                                   & BERNSTEIN, LLP
                                                275 Battery Street, 29th Floor
12                                              San Francisco, CA 94111-3339
                                                Telephone: 415.956.1000
13                                              Facsimile: 415.956.1008
                                                kdermody@lchb.com
14                                              ysalahi@lchb.com
                                                jdafa@lchb.com
15
                                                Eva Paterson (SBN 67081)
16                                              Mona Tawatao (SBN 128779)
                                                Christina Alvernaz (SBN 329768)
17                                              EQUAL JUSTICE SOCIETY
                                                1939 Harrison St., Suite 818
18                                              Oakland, CA 94612
                                                Telephone: 415-288-8703
19                                              Facsimile: 510-338-3030
                                                epaterson@equaljusticesociety.org
20                                              mtawatao@equaljusticesociety.org
                                                calvernaz@equaljusticesociety.org
21
                                                Lisa Holder (SBN 212628)
22                                              Law Office of Lisa Holder
                                                Equal Justice Society, Of Counsel
23                                              P.O. Box 65694
                                                Los Angeles, CA 90065
24                                              Telephone: 323-683-6610
                                                lisaholder@yahoo.com
25
                                                Attorneys for Plaintiffs and the Proposed Class
26

27

28
                                                                PLAINTIFFS’ NOTICE OF DEFENDANTS’ FAILURE
     2037561.2
                                                    -2-         TO OPPOSE MOTION FOR CLASS CERTIFICATION
                                                                                   CASE NO. 4:20-CV-5309-PJH
        Case 4:20-cv-05309-PJH Document 45 Filed 09/02/20 Page 4 of 4



 1                                        CERTIFICATE OF SERVICE
 2               I hereby certify that on September 2, 2020, I caused the foregoing to be electronically
 3   filed and served with the Clerk of the Court using the CM/ECF system to all parties of record.
 4
                                                          /s/ Kelly M. Dermody
 5                                                           Kelly M. Dermody
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                    PLAINTIFFS’ NOTICE OF DEFENDANTS’ FAILURE
     2037561.2
                                                        -3-         TO OPPOSE MOTION FOR CLASS CERTIFICATION
                                                                                       CASE NO. 4:20-CV-5309-PJH
